Smith, Presiding Judge.
In State v. Bowen, 245 Ga. App. 159 (537 SE2d 417) (2000), this court affirmed the trial court’s grant of Bowen’s motion to suppress the results of a breath test. The Supreme Court granted certiorari and reversed our decision. State v. Bowen, 274 Ga. 1 (547 SE2d 286) (2001). Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this court. *531The trial court’s grant of Bowen’s motion to suppress is therefore reversed.
Decided January 31, 2002.
Jerry Rylee, Solicitor-General, Larry A. Baldwin II, Assistant Solicitor-General, for appellant.
Chandler & Britt, Walter M. Britt, Deborah F. Weiss, for appellee.

Judgment reversed.


Blackburn, C. J, Pope, P. J., Andrews, P. J., Johnson, P. J., Ruffin, Eldridge, Barnes, Miller, Ellington, Phipps and Mikell, JJ, concur.